Citation Nr: 1452984	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-22 688	)	DATE
	)
	)

On appeal from the South Central Department of Veterans Affairs (VA) Health Care Network in Flowood, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses, incurred on August 15, 2011, at Skaggs Regional Medical Center, Branson, Missouri.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 administrative decision issued by the South Central VA Health Care Network in Flowood, Mississippi.

FINDINGS OF FACT

1.  On August 15, 2011, the Veteran received emergency medical treatment at Skaggs Regional Medical Center, Branson, Missouri.

2.  VA medical facilities were not feasibly available to the Veteran on August 15, 2011.

3.  The Veteran was enrolled in the VA health care system and had received medical services within the 24 month period preceding his emergency treatment.

4.  The Veteran is financially liable to Skaggs Regional Medical Center for the cost of his treatment, and has no coverage under a health-plan to cover any of those costs, nor does he have any recourse against a third party to cover any of the liability.

CONCLUSION OF LAW

The criteria for payment or reimbursement for medical services, incurred on August 15, 2011, at Skaggs Regional Medical Center, Branson, Missouri, have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board is granting the benefit sought on appeal, a discussion of VA's duties to notify and assist under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary.

Analysis

A review of the record reveals that the Veteran sought medical treatment from a private medical provider (Skaggs Regional Medical Center, Branson, Missouri) on August 15, 2011.  The Veteran has indicated that on August 15, 2011 he began to have chest pain and other symptoms that he believed were indicative of a heart attack.  The Veteran seeks reimbursement of these medical expenses.

When a Veteran receives treatment at a non-VA facility without prior authorization, as in this case, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment if required criteria are met, 38 U.S.C.A. §§ 1725 and 1728.

In general, under 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); and

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

All three statutory requirements found in 38 U.S.C.A. § 1728 must be met before the reimbursement may be authorized.  38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Veterans Millennium Health Care and Benefits Act also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.

To be eligible for reimbursement under this Act, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002.

As for the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, the Board notes that the Veteran was not service-connected for any disability at the time he sought treatment at the private facility in August 2011. Thus, the provisions of section 1728 are not applicable and reimbursement is not available under this statute.

The Veteran's claim was denied because e a VA facility was deemed to be available to treat him on or around August 15, 2011.  The Board also notes that a March 2012 VA doctor review indicated that the care was non-emergent. However, the Board finds that the care was emergent. The standard for whether the care is emergent is based on a reasonable lay person, and the Veteran here has stated that he had chest pains and thought he was having a heart attack. Thus, seeking immediate treatment was warranted, and the care was emergent.

The Veteran has stated that late in the afternoon on August 15, 2011, upon realizing that he was having serious symptoms which he believed to be a heart attack, he immediately called a VA medical clinic in Branson, Missouri.  The Veteran stated that he got a recording indicating that the clinic was closed, and that "I should go to the nearest emergency room if I was [having] a life-threatening emergency."  The Veteran, noting that the nearest VA emergency room was 2 hours and 45 minutes away in Fayetteville, Arkansas, decided to drive the 38 miles to the emergency room at Skaggs Medical Center in Branson, Missouri.  He stated that he was at the emergency room for about 90 minutes.

It does not appear, however, that a VA medical facility was feasibly available to the Veteran at the time he sought treatment on August 15, 2011.  The existence of a VA facility does not in and of itself indicate that the VA facility was feasibly available.  Under the provisions of 38 C.F.R. § 17.53, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.

There is no indication that any of the statements as related by the Veteran have been contradicted by the record, and the Board finds that the circumstances support the fact that a VA facility or provider was not feasibly available to the Veteran on August 15, 2011.  

In addition, the Board finds that the Veteran's treatment was provided in a hospital emergency department, the Veteran was enrolled in the VA health care system and had received medical services within the 24-month period preceding the furnishing of emergency treatment as indicated by his having a regular VA physician, the Veteran is financially liable to Skaggs Hospital for the treatment and has no health care plan to cover any of the costs, nor does he have any legal recourse against a third party to cover any of his liability.  Accordingly, the Board finds that the criteria necessary for payment or reimbursement of unauthorized medical expenses in this case have been met.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on August 15, 2011, at Skaggs Regional Medical Center, Branson, Missouri, is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


